Citation Nr: 0017830	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary/emphysema (COPD) as secondary to the residuals of a 
gunshot wound to the right chest.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from January 1962 to June 
1966.  This matter comes on appeal from a decision of the St. 
Petersburg, Florida, VA Regional Office.

The veteran's accredited representative has maintained that 
COPD effectively precludes the veteran from gainful 
employment and therefore warrants a 100 percent evaluation. 
In view of the decision by the Board in the present case, 
this issue is referred to the RO for prompt action.


FINDINGS OF FACT

The residuals of a gunshot wound to the right chest were a 
factor in the development of COPD.


CONCLUSION OF LAW

Service connection for COPD as secondary to the residuals of 
a gunshot wound to the right chest is warranted.  38 C.F.R. 
§§ 3.310, 4.7 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).
  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  In 
a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).


Analysis

The veteran has claimed service connection for COPD as 
secondary to the residuals of a gunshot wound to the right 
chest.  Service connection is in effect for right lung 
scarring, the residual of a gunshot wound of the right chest, 
evaluated as noncompensable.  

A review of the record discloses that three VA physicians 
essentially agree that the residuals of a gunshot wound to 
the right chest contributed to the development of or served 
to aggravate the veteran's  COPD. Although an opinion to the 
contrary by another VA physician also is of record, the Board 
finds that the evidence as to this matter is in at least 
equipoise. Accordingly, resolving the benefit of the doubt in 
the veteran's favor, service connection for COPD is 
warranted. 38 C.F.R. § 3.310; Allen.  In reaching this 
decision, the Board acknowledges that a question exists as to 
the degree of impairment attributable to COPD and that 
attributable to tobacco use. This dispute, however, goes to 
the evaluation to be assigned for COPD, an issue not before 
the Board at present. 


ORDER

Entitlement to service connection for COPD as secondary to 
the residuals of a gunshot wound to the right chest is 
granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

